             Case 1:19-mj-00049-RMM Document 1 Filed 03/07/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              MAGISTRATE NO.

                                                      VIOLATION:
                                                      40 U.S.C. $$ sl0a(e)(2)(D) and (G)
TIGHE BARRY,                                          (Unlawful Disorderly and Disruptive
                                                      Conduct and Picketing, Parading, or
                       Defendant.                     Demonstrating on United States Capitol
                                                      Grounds)
                                                      l8 u.s.c. s 401(3)
                                                      (Disobedience or Resistance to a Court's
                                                      Lawful Writ, Process, Order, Rule,
                                                      Decree, or Command)

                                      INFORMATION
       The United States Attomey charges that:

                                          COUNT ONE

       On or about March 6, 2019, within the District of Columbia, TIGHE BARRY did

unlawfully and knowingly utter loud, theatening or abusive language, and engage in disorderly or

disruptive conduct upon the United States Capitol grounds or within any ofthe Capitol buildings

with the intent to impede, disrupt, and disturb the orderly conduct ofa session ofCongress or either

House of Congress, or the orderly conduct within any such building of a hearing before, or any

deliberations of, a committee   of   Congress or either House    of   Congress and did unlawfully,

knowingly parade, demonstrate, or picket within any ofthe grounds or within anyof the Capitol

buildings.

       (Unlawful Disorderly and Disruptive Conduct and Picketing, Paradingo and
       Demonstrating on United States Capitol Grounds, in violation of Title 40, United States
       Code, Section 5 l0 (e)(2)(D) and (G))
            Case 1:19-mj-00049-RMM Document 1 Filed 03/07/19 Page 2 of 2



                                            COUNT TWO

        On or about March 6, 2019, within the District of Columbia, TIGHE BARRY, did

willfully   and knowingly disobey and resist a lawful order   ofa Court ofthe United   States, that is,

the order issued by the Honorable Robin M. Meriweather, United States Magistrate Judge on

September 24, 2018, in the District of Columbia, in the case of United States v. Tighe Barrv,

(18-MJ-l l1) (D.D.C.) by entering the United States Capitol Grounds and engaging in disorderly

or disruptive conduct with the intent to impede, disrupt, and disturb the orderly conduct   ofa session

of Congress or either House of Congress, or the orderly conduct within any such building of          a

hearing before, or any deliberations of, a committee of Congress or either House ofCongress and

by unlawfully, knowingly parading, demonstrating, or picketing within any of the grounds or

within any of the Capitol buildings.

       (Disobedience or Resistance to a Court's Lawful Writ, Process, Order, Rule, Decree,
       or Command, in violation of Title 18, United States Code, Section 401(3))

                                              Respectfu lly Submitted,

                                              JESSIE K. LIU
                                              United States Atto mey
                                                   B     o.472845

                                       I]
                                                SA            w TE
                                              D.C. Bar o.974-4
                                              Assistant United States Attomey
                                              Violent Crime and Narcotics Trafficking Section
                                              555 Fourth Street, N.W., Fourth Floor
                                              Washington, D.C. 20530
                                              Telephone: (2O2) 25 2-7 499
                                              E-mail: Lisa.Wal       usdoi.sov




                                                 2
